                                                                         FILED
 Case: 4:21-cr-00377-HEA-SPM Doc. #: 2 Filed: 06/23/21 Page: 1 of 1 PageID #: 4


                                    UNITED STATES DISTRICT COURT                          JUN 2 3 2021
                                    EASTERN DISTRICT OF MISSOURI                        U.S. DISTRICT COURT
                                         EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                             ST. LOUIS

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
                                                      )
V.
                                                      )
                                                             4:21CR00377 HEA/SPM
AMOSA RASAS,                                          )
                                                      )
                       Defendant.                     )

                                            INDICTMENT

                                             COUNT ONE

       The Grand Jury charges that:

       On or about June 2, 2021, in the City of St. Louis, within the Eastern District of Missouri,

                                           AMOSA RASAS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in a

court of law of one or more crimes punishable by a term of imprisonment exceeding one year, and the

firearm previously traveled in interstate or foreign commerce during or prior to being in the Defendant's

possession.

     In violation of Title 18, United States Code, Section 922(g)(l ).

                                                             A TRUE BILL


                                                             FOREPERSON

SAYLER A. FLEMING
United States Attorney


CASSANDRA WIEMKEN, #915 86KY
Assistant United States Attorney
